DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 

Applicant’s Preliminary Amendment and Interview
Acknowledgment is made of applicant’s preliminary amendment, filed 02 February 2022, cancelling claims 7-9 and 12.  Therefore, claims 1-6, 10-11 and 13-20 are now pending.  Of these, claims 1 and 15 are independent.
Also, acknowledgement is made of applicant’s interview with the previously assigned examiner Harry W. Byrne.
However, upon further consideration of and search related to the preliminary amendment, the amended claims have been rejected as indicated below.


Specification/Claim Informality Objections
In claim 1, near the end of the claim, “trigger a respectively one” should be --trigger a respective one--.
In each of claims 1 and 15, at the end of each claim, “at end” should be --at the end-- (since a time period inherently has an end).  
Appropriate correction(s) are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10-11, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0059672 A1 (“KERN”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 15, KERN discloses a sensing method for a nonvolatile memory device comprising the steps of: 
selecting a memory cell (e.g., 302 in Fig. 3) for sensing a resistance state thereof (e.g., associated with the drain-source resistance of 302) by selecting a word line (e.g., WL) and a bit line (e.g., GBLn in Fig. 3, and 701 in Fig. 7) connected to the memory cell (302); 
detecting a sensing current (e.g., I.CELL from the memory cell via 701 in Fig. 7) flowing from the memory cell (302 in Fig. 3) to the bit line (701 in Fig. 7) by a current detector circuit (e.g., including 702 and 703), thereby triggering a current booster circuit (e.g., including 703 and 704 in Fig. 7, initiating a mirrored current in 704 based on I.CELL from the memory cell) to increase the sensing current (i.e., I.CELL from the memory cell in Fig. 7 is to charge the capacitor 706 to obtain V.CELL, and, without the mirror circuit including 703 and 704, I.CELL would normally decrease during the capacitor charging; thus the mirror circuit effectively increases I.CELL to maintain its level during the capacitor charging; also, with reference to paragraph [0025] “the individual sense amplifier elements are used to amplify the current flow that can be observed on the bitlines”; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim) and setting off a timer circuit (e.g., including 714 in Fig. 7, with reference to paragraph [0036] “uses an accumulated voltage tracking circuit 714 to track the voltage accumulated in at least one of … the memory cell capacitor 706”, thus initiating a rise in V.CELL as the tracked voltage in 714) to initiate a delay time period (e.g., associated with the rise in V.CELL and t.STOP in 714 in Fig. 7, with reference to paragraph [0036] highlighted above); and 
triggering a sense amplifier (e.g., including 713 and the [Symbol font/0x44]V block above it in Fig. 7) to compare a bit line voltage (e.g., associated with V.CELL in Fig. 7) and a reference voltage (e.g., associated with V.REF in Fig. 7) by the timer circuit (e.g., via t.STOP from 714 in Fig. 7) at [the] end of the delay time period (e.g., at t.STOP in Fig. 7).

Regarding claim 16, KERN discloses the method of claim 15 further comprising the step of deactivating the current booster circuit by the timer circuit at the end of the delay time period (i.e., in response to t.STOP in Fig. 7 and obtaining DATA, I.CELL is terminated to end the read operation, thus effectively deactivating the mirror circuit including 703 and 704; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim).

Regarding claim 19, KERN discloses the method of claim 15, wherein the current detector circuit includes a current mirror circuit (e.g., 703 in Fig. 7 is in a current mirror configuration; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim).

Regarding claim 20, KERN discloses the method of claim 15, wherein the current booster circuit includes a plurality of transistors connected in parallel (e.g., 703 and 704 in Fig. 7 are connected in a parallel configuration with a common connection to 705 and a common gate connection; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim).

Regarding independent claim 1, KERN discloses a nonvolatile memory device comprising: 
a plurality of memory cells arranged in rows and columns (e.g., including 302 in Fig. 3); 
a plurality of word lines (e.g., including WL in Fig. 3) with each connected to a respective row of the plurality of memory cells along a row direction (see Fig. 3); 
a plurality of bit lines (e.g., including GBLn in Fig. 3, and 701 in Fig. 7) with each connected to a respective column of the plurality of memory cells along a column direction (see Fig. 3); 
a column decoder (e.g., with reference to 102 in Fig. 1) connected to the plurality of bit lines (including GBLn in Fig. 3, and 701 in Fig. 7); 
a plurality of sense amplifiers (e.g., a sense amplifier including 713 and the [Symbol font/0x44]V block it in Fig. 7, as applied to each of “a number of separate amplifiers coupled to the various bitlines of a memory array such as that of FIG. 3, such that the individual sense amplifier elements are used to amplify the current flow that can be observed on the bitlines” in paragraph [0025]) connected to the column decoder (e.g., with reference to 102 and 103 in Fig. 1); and 
a plurality of sense amplifier control circuits (e.g., a control circuit including 703, 704 and 714 in Fig. 7, as applied to each of “a number of separate amplifiers…” in paragraph [0025]), each of the plurality of sense amplifier control circuits including a current booster circuit (e.g., including 703 and 704) and a timer circuit (e.g., including 714), 
wherein each of the plurality of sense amplifiers is connected to a unique one of the plurality of sense amplifier control circuits (e.g., with reference to Fig. 7, as applied to each of “a number of separate amplifiers…” in paragraph [0025]), 
wherein a sensing current (e.g., I.CELL from the memory cell via 701 in Fig. 7) flowing through one of the plurality of bit lines (e.g., 701 in Fig. 7) effectuates the current booster circuit (including 703 and 704 in Fig. 7, initiating a mirrored current in 704 based on I.CELL from the memory cell) to increase the sensing current (i.e., I.CELL from the memory cell in Fig. 7 is to charge the load capacitor 706 to obtain V.CELL, and, without the mirror circuit including 703 and 704, I.CELL would normally decrease during the capacitor charging; thus the mirror circuit effectively increases I.CELL to maintain its level during the capacitor charging; also, with reference to paragraph [0025] “the individual sense amplifier elements are used to amplify the current flow that can be observed on the bitlines”; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim) and sets off the timer circuit (including 714 in Fig. 7, with reference to paragraph [0036] “uses an accumulated voltage tracking circuit 714 to track the voltage accumulated in at least one of … the memory cell capacitor 706”, thus initiating a rise in V.CELL as the tracked voltage in 714) to trigger a [respective] one of the plurality of sense amplifiers (including 713 and the [Symbol font/0x44]V block above it in Fig. 7, triggered via t.STOP from 714) to compare a bit line voltage (e.g., associated with V.CELL in Fig. 7) and a reference voltage (e.g., associated with V.REF in Fig. 7) at [the] end of a delayed time period (e.g., at t.STOP in Fig. 7).

Regarding claim 6, KERN discloses the nonvolatile memory device of claim 1, wherein the plurality of sense amplifier control circuits are configured to enable different levels of amplification in sensing current among different sense amplifier control circuits (i.e., the mirror circuit including 703 and 704 in Fig. 7, as applied to each of “a number of separate amplifiers…” in paragraph [0025], is capable of different amounts of increase in I.CELL during the capacitor charging to maintain different I.CELL levels associated with different states of different memory cells; also, with reference to 802-805 in Fig. 8 showing different V.CELL rising rates based on different I.CELL levels; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim).

Regarding claim 10, KERN discloses the nonvolatile memory device of claim 1, wherein each of the plurality of sense amplifier control circuits further includes a current detector circuit (e.g., including 702 and 703 in Fig. 7, as applied to each of “a number of separate amplifiers…” in paragraph [0025]) for detecting the sensing current (I.CELL from the memory cell via 701 in Fig. 7).

Regarding claim 11, KERN discloses the nonvolatile memory device of claim 10, wherein the current detector circuit includes a current mirror circuit (e.g., 703 in Fig. 7 is in a current mirror configuration; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim).

Regarding claim 13, KERN discloses the nonvolatile memory device of claim 10, wherein the current detector circuit triggers the current booster circuit (including 703 and 704 in Fig. 7, initiating a mirrored current in 704 based on I.CELL from the memory cell) to boost the sensing current when the sensing current is detected by the current detector circuit (i.e., I.CELL from the memory cell in Fig. 7 is to charge the load capacitor 706 to obtain V.CELL, and, without the mirror circuit including 704, I.CELL would normally decrease during the capacitor charging; thus the mirror circuit effectively boosts I.CELL to maintain its level during the capacitor charging; also, with reference to paragraph [0025] “the individual sense amplifier elements are used to amplify the current flow that can be observed on the bitlines”; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim).

Regarding claim 14, KERN discloses the nonvolatile memory device of claim 1, wherein the current booster circuit includes a plurality of transistors connected in parallel (e.g., 703 and 704 in Fig. 7 are connected in a parallel configuration with a common connection to 705 and a common gate connection; this is given a broadest reasonable interpretation, in the absence of further clearly distinguishing details in the claim).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0059672 A1 (“KERN”) in view of US 2011/0299330 A1 (“ONG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 2 and 17, KERN discloses the nonvolatile memory device of claim 1 and the method of claim 15, but does not disclose that each of the plurality of memory cells/ the memory cell includes an access transistor and a magnetic tunnel junction (MTJ).
However, a memory device with such memory cell configuration was common and well known in the art (see, merely as an example in the art, Figs. 1A-1D, 2A-2B and 4A-4B of ONG, including an access transistor 20 and an MTJ 10) as a high-density, high-speed, low-power nonvolatile memory.  Further, to determine a memory cell state in such memory device, it was common and well known in the art to sense a current through the memory cell (in the example of ONG, with reference to ID1 in Fig. 7), thus similar to KERN (see also paragraph [0045] and claims 4 and 16 of ONG, recognizing that an SST-RAM cell in Figs. 2A-2B and 4A-4B and a EEPROM/ FLASH memory cell are interchangeable).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the current sensing circuit and operation of KERN to a memory device with a memory cell configuration that includes an access transistor and an MTJ, since such memory device was common and well known in the art as a high-density, high-speed, low-power nonvolatile memory (as exemplified in ONG), in order to quickly and reliably determine a state of such current-sensed memory cell (e.g., with reference to paragraph [0005] of KERN).

Regarding claim 3, KERN, as modified above, discloses the nonvolatile memory device of claim 2, wherein the magnetic tunnel junction includes a magnetic free layer having a variable magnetization direction substantially perpendicular to a layer plane thereof (e.g., 16 in Figs. 1C and 1D of ONG, as applied to KERN in the above modification), a magnetic reference layer having an invariable magnetization direction substantially perpendicular to a layer plane of the magnetic reference layer (e.g., 12 in Figs. 1C and 1D of ONG, as applied to KERN in the above modification), and a tunnel junction layer interposed between the magnetic free layer and the magnetic reference layer (e.g., 14 in Figs. 1C and 1D of ONG, as applied to KERN in the above modification).

---------------------------------
Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0059672 A1 (“KERN”) in view of US 2017/0170237 A1 (“JUNG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 4 and 18, KERN discloses the nonvolatile memory device of claim 1 and the method of claim 15, but does disclose that each of the plurality of memory cells/ the memory cell includes a two-terminal bidirectional selector and a magnetic tunnel junction (MTJ) connected in series between the word line and the bit line.
However, a memory device with such memory cell configuration was common and well known in the art (see, merely as an example in the art, Figs. 1-4 of JUNG, including a selector SW and an MTJ ME, with reference to paragraph [0048] of JUGN “ME may be a magnetic tunnel junction (MTJ) layer”) as a high-density, high-speed, low-power nonvolatile memory.  Further, to determine a memory cell state in such memory device, it was common and well known in the art to sense a current through the memory cell (in the example of JUNG, with reference to paragraph [0051] “a resistance value of the variable resistive layer of the memory cell MC may be read by measuring current flowing through the bit lines”), thus similar to KERN (see also paragraph [0055] of JUNG “Variable resistive memory devices based on current transfer characteristics of a variable resistive layer according to an applied voltage are spotlighted as substitutes for flash memory devices”).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the current sensing circuit and operation of KERN to a memory device with a memory cell configuration that includes a two-terminal bidirectional selector and a magnetic tunnel junction (MTJ) connected in series between a word line and a bit line, since such memory device was common and well known in the art as a high-density, high-speed, low-power nonvolatile memory (as exemplified in JUNG), in order to quickly and reliably determine a state of such current-sensed memory cell (e.g., with reference to paragraph [0005] of KERN).

Regarding claim 5, KERN, as modified above, discloses the nonvolatile memory device of claim 4, wherein a current-voltage response of the each of the plurality of memory cells is characterized by a hysteresis loop (e.g., with reference to the hysteresis characteristics in Fig. 5 of JUNG and the STT MTJ write current threshold characteristics in Figs. 14 and 15, for the MTJ memory cell in Figs. 1-4, with reference to paragraph [0048] of JUNG “ME may be a magnetic tunnel junction (MTJ) layer”, as applied to KERN in the above modification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824